Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contacts: Ray Davis President/CEO Umpqua Holdings Corporation 503-727-4101 raydavis@umpquabank.com Ron Farnsworth SVP/Finance Umpqua Holdings Corporation 503-727-4108 ronfarnsworth@umpquabank.com UMPQUA HOLDINGS REPORTS FOURTH QUARTER AND FULL YEAR 2007 RESULTS PORTLAND, Ore. – January 24, 2008 – Umpqua Holdings Corporation (NASDAQ: UMPQ), parent company of Umpqua Bank and Strand, Atkinson, Williams & York, Inc., today announced fourth quarter 2007 operating earnings of $9.6 million, or $0.16 per diluted share, compared to $24.8 million, or $0.42 per diluted share, for the fourth quarter of 2006. Operating earnings exclude merger related expenses, net of tax.
